     Case 16-32856-hdh7 Doc 480 Filed 09/29/20             Entered 09/29/20 08:18:44       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 28, 2020                                       United States Bankruptcy Judge
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


      In re:                                           §   Case No. 16-32856-hdh-7
                                                       §   Case No. 16-32859-hdh-7
      STONE PANELS, INC. and                           §
      STONE PANELS HOLDING CORP.,                      §   Jointly Administered Under
                                                       §   Case No. 16-32856-hdh-7
                       Debtors.                        §   Chapter 7


                    ORDER DENYING SECOND AMENDED APPLICATION TO APPROVE
                    EMPLOYMENT OF A CONSULTING EXPERT WITHOUT PREJUDICE

               For the reasons stated on the record at the August 18, 2020 hearing, the Trustee’s Second

     Amended Application for Final Order Approving Employment of Consulting Expert (Dkt. No. 470)

     is DENIED without prejudice.

               SO ORDERED.


                                        # # # END OF ORDER # # #




                                                                                               Page 1 of 2
     i_9653285v.1
Case 16-32856-hdh7 Doc 480 Filed 09/29/20   Entered 09/29/20 08:18:44   Page 2 of 2




Order submitted by:

J. Michael Sutherland
Carrington, Coleman, Sloman
 & Blumenthal, L.L.P.
901 Main St., Suite 5500
Dallas, TX 75202
Telephone: 214-855-3000

Special Counsel to the Trustee




ORDER DENYING SECOND AMENDED APPLICATION TO APPROVE
EMPLOYMENT OF A CONSULTING EXPERT WITHOUT PREJUDICE                        Page 2 of 2
i_9653285v.1
